Title: From James Madison to David Montagu Erskine, 7 January 1807
From: Madison, James
To: Erskine, David Montagu



Sir
Department of State Jany. 7th. 1807

I have had the honor of receiving your letter of the 4th. instant, stating that certain British Seamen charged with mutiny, piracy and an attempt to murder their Officers on board an American vessel which had been detained by a British ship, and was then proceeding to a British Port under the care of a prize master, had taken refuge in the U. S. and requesting that the Government would cause the seamen to be surrendered to their allegiance.
Pretermitting an enquiry into the precise quality of the transaction which in its event placed the seamen within the U. S. an enquiry which might extend itself to the possession of the vessel as justifiably or tortiously acquired by the British Cruiser, I must observe, not merely that no prerogative for the purpose in question is vested in the Executive of the U. S. but that neither the law, nor the practice of nations, imposes on them an obligation, to provide for the surrender of fugitives from the jurisdiction of other powers.  The obligation can result only from special and mutual stipulations, which do not exist between the U. S. and Great Britain, and which indeed, as limitted in the expired articles of the Treaty of 1794, do not comprehend any other offences than those of actual murder and forgery.
It would be a culpable omission on this occasion, not to observe to you, that the Collector of Norfolk, has lately transmitted a Copy of a letter from Captain Douglass of His Britannic Majesty’s Ship of war the Bellona to the British Consul at that place, on the subject of certain American Citizens detained on board British Ships of War lying in the Harbors of Virginia in which letter he refuses to discharge them without particular orders to that effect from the British Admiral at Hallifax, and undertakes to assign for a reason the neglect to surrender the British Seamen who are the subject of your letter.  You will doubtless, Sir, see in its true light a conduct so extraordinary, and I assure myself that the efficacy of your interposition will relieve the Government of the United States from the painful steps which may otherwise become indispensable for maintaining the rights of Citizens suffering illegal violence within the very harbors of their own Country.
